ON APPLICATION FOR REHEARING
EDWARD N. SCRUGGS, Retired Circuit Judge.
The mother’s application for a rehearing raises as its only issue a question which was not presented to us in any manner upon the initial submission of this appeal. We cannot consider that matter since it has been raised for the first time on rehearing. Austin v. Pepperman, 278 Ala. 551, 572, 179 So.2d 299, 319 (1965); Thompson v. State, 267 Ala. 22, 26, 99 So.2d 198, 201 (1957); Lovett v. Uptain, 450 So.2d 113, 116 (Ala.Civ.App.1983), aff'd, 450 So.2d 116 (Ala.1984).
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
All the Judges concur.